Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 27th day of January, 2014 (the “Effective Date”), by and between
AudioEye, Inc., a Delaware corporation with an address at 9070 S Rita Road,
Suite 1450, Tucson, Arizona 85747 (the “Company”), and Paul Arena, a natural
person (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive desires to be employed by the Company as its Executive
Chairman/Chairman of the Board (the “Position”) and the Company wishes to employ
Executive in such capacity;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

 

1.                                      Employment and Duties.  Employer hereby
employs Executive as Executive Chairman / Chairman of the Board of the Company. 
Subject at all times to the direction of the Board of Directors of the Employer,
Executive shall have direct responsibility working in conjunction with the Chief
Executive Officer of the company over operations, sales marketing, financial
accounting and SEC reporting, operational budgeting, sales costing analysis,
billing, and auditor interfacing.  Executive will also perform other services
and duties as the Board of Directors shall determine.  Employer agrees that as
long as Executive is employed by the Employer, Employer will use its best
efforts to cause Executive to be elected as a Director of the Employer.

 

Executive shall confer with the Directors, and other Officers of the Company,
regarding ideas and proposals with respect to the overall technological
direction of the Company.

 

Responsibilities:

 

·                                          Oversee the preparation of short and
long term operation plans for sales, marketing and quality control;

 

·                                          Establish and maintain appropriate
systems for measuring necessary aspects of operational management and
development;

 

·                                          Monitor, measure and report on
operational issues, opportunities and development plans and achievements within
agreed formats and timescales;

 

·                                          Manage and develop direct reporting
staff;

 

·                                          Oversee the management and control of
departmental expenditures within agreed budgets;

 

·                                          Liaise with functional/departmental
managers to understand all necessary aspects and needs of operational
development;

 

·                                          Maintain awareness and knowledge of
contemporary operational development theory and methods and provide suitable
interpretation to Directors, Managers and staff within the organization;

 

--------------------------------------------------------------------------------


 

·                                          Contribute to the evaluation and
development of operational strategy and performance in cooperation with the
executive team;

 

·                                          Oversee the management of financial
accounting and SEC reporting; and

 

·                                          Oversee the management of all legal
aspects of the company in working with both in-house and outside legal counsel.

 

Except as set forth below, Executive shall devote all of his time, attention,
and energies to the business of the Company.  Provided that none of the
additional activities materially interfere with the performance of the duties
and responsibilities of Executive, nothing in this Section 1 shall prohibit
Executive from (a) serving as a director or trustee of any charitable or
educational organization or (b) engaging in additional activities in connection
with personal investments and community affairs; provided that such activities
are not inconsistent with Executive’s duties under this Agreement and do not
violate the terms of Section 13.

 

2.                                      Term.  The term of this Agreement shall
commence on the Effective Date and shall continue for a period of two (2) years
subject to extension upon mutual agreement of the Company and Executive. 
“Employment Period” shall mean the initial two (2) year term plus extension
periods, if any.

 

3.                                      Place of Employment.  Executive’s job
site shall be in Tucson, Arizona and the New York metropolitan area (the “Job
Site”).  The parties acknowledge, however, that Executive may be required to
travel in connection with the performance of his duties hereunder.

 

4.                                      Base Salary.  For all services to be
rendered by Executive pursuant to this Agreement, the Company agrees to pay
Executive commencing January 1, 2014 a base salary (the “Base Salary”) at an
annual rate of $275,000 during the Employment Period.  The Base Salary shall be
paid in periodic installments in accordance with the Company’s regular payroll
practices.

 

5.                                      Bonuses.  During the Employment Period,
Executive shall be paid the following cash bonuses:

 

(a)                                 signing bonus of $35,000 paid in connection
with entry into this Agreement;

 

(b)                                 commencing for the quarter ending March 31,
2014 and ending with the quarter ending December 31, 2014, a cash bonus for
recognized revenues (the “Quarterly Bonus”) calculated as follows:

 

(i)                                     a Quarterly Bonus of $50,000 if the
annual contract value of the Company’s new sales net of cash (or cash value of
equity) commissions or re-seller agreements paid to third parties during such
quarter is greater than or equal to $2,000,000;

 

(ii)                                  a Quarterly Bonus of $20,000 if the annual
contract value of the Company’s new sales net of cash (or cash value of equity)
commissions or re-seller agreements paid to third parties during such quarter is
less than $2,000,000 but greater than or equal to $1,500,000 for a calendar
year;

 

(iii)                               notwithstanding the foregoing, at the end of
the 2014 calendar year, provided the aggregate net sales is at least $8,000,000
for such year, the Company shall apply any amount of net sales for a particular
quarter in excess of the target to any quarter where there is a shortfall with
the objective to maximize the Quarterly Bonus.  Executive shall be paid any
additional Quarterly Bonus within three business days from the date such
adjusted amount is so determined; and

 

2

--------------------------------------------------------------------------------


 

(iv)                              for calendar year 2015, the same Quarterly
Bonus amount will be payable, but the target net sales amount will be adjusted
based on the 2015 budget to be determined by the Company upon consultation with
the Executive.

 

(c)                                  the Board or the Compensation Committee of
the Board (the “Compensation Committee”) in its sole discretion may grant to
Executive additional bonus or bonuses.

 

6.                                      Severance Compensation.  Upon
termination of Executive’s employment prior to expiration of the Employment
Period unless Executive’s employment is terminated for Cause or Executive
terminates his employment without Good Reason, then:

 

(a)                                 Executive shall be entitled to receive any
and all reasonable expenses paid or incurred by Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date, any accrued but unused
vacation time through the termination date in accordance with Company policy and
an amount equal to Executive’s Base Salary and bonuses, if any, during the prior
twelve (12) months (the “Separation Period”), (due and payable subject to
Section 15 below) as in effect as of the date of termination (the “Separation
Payment”), provided that Executive executes an agreement releasing Company and
its affiliates from any liability associated with this Agreement in form and
terms satisfactory to the Company and that all time periods imposed by law
permitting cancellation or revocation of such release by Executive shall have
passed or expired; and subject to anything to the contrary in
Section 11(d)(iii), the Separation Payment shall be paid in in accordance with
the customary payroll practices of the Company; and

 

(b)                                 Subject to Executive’s (1) timely election
of continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) with respect to the Company’s group health
insurance plans in which the Employee participated immediately prior to the
termination date (“COBRA Continuation Coverage”), and (2) continued payment of
premiums for such plans at the active employee rate (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars),
the Company will pay, or reimburse Executive, the cost of COBRA Continuation
Coverage for Executive and his eligible dependents until the earliest of
(x) Executive or his eligible dependents, as the case may be, ceasing to be
eligible under COBRA, and (y) twelve (12) months following the termination date
(the benefits provided under this clause (b), the “Medical Continuation
Benefits”) or until such time as Executive shall obtain reasonably equivalent
benefits from subsequent employment or spousal benefits.

 

7.                                      Equity Awards; Trading of Company Stock.

 

(a)                                 Executive shall be issued warrants to
purchase up to 250,000 shares of Company common stock with a grant date that is
the same as the Effective Date. The warrants will have a 5-year term, will vest
immediately upon grant and will have an exercise price of $0.40 per share.

 

(b)                                 Executive will be issued incentive stock
options to purchase up to 1,500,000 shares of Company common stock. The stock
options will be issued pursuant to a new incentive compensation plan to be
adopted by the Company following the Effective Date. The stock options will vest
1/3rd upon grant, 1/3 if and upon the Company reporting a minimum of $10,000,000
in annualized revenues by the second anniversary of the grant date, and 1/3 if
and upon the Company reporting a minimum of $20,000,000 in annualized revenues
by the third anniversary of the grant date. The stock options will have a 5-year
term and will have an exercise price equal to the greater of (i) $0.40 per share
or (ii) the closing stock price per share on the trading day prior to the grant
date.

 

(c)                                  Executive shall be eligible for such
additional grants of awards under the AudioEye, Inc. 2013 Incentive Compensation
Plan (or any successor or replacement plan adopted by the Board and approved by
the stockholders of the Company) (the “Plan”) as the Compensation Committee (or
the Board, if there is no Compensation Committee) may from time to time
determine (the “Share Awards”).  Share Awards

 

3

--------------------------------------------------------------------------------


 

shall be subject to the applicable Plan terms and conditions; provided, however,
that Share Awards shall be subject to any additional terms and conditions as are
provided herein or in any award agreement, which shall supersede any conflicting
provisions governing Share Awards provided under the Plan.

 

(d)                                 With respect to his holdings in Company
securities, Executive may not enter into equity swaps, collars or forward sale
contracts, but may place shares into exchange funds as a hedge.

 

(e)                                  It is intended that the Company will adopt
a 10b5-1 trading plan approved by the Board or the Compensation Committee.  Upon
adoption of such plan, any sale of Company shares by Executive will be subject
to such plan.  Notwithstanding any plan, Executive shall not sell or otherwise
dispose of any shares of the Company’s common stock during the first six months
of the term hereof, and then no greater than: $25,000 per month in gross
proceeds during the next six months, $50,000 per month for the second year of
this Agreement, and $100,000 per month for the third year of this Agreement. 
Additionally, after the second anniversary of this Agreement, as long as
Executive is employed by the Company, Executive will not sell or otherwise
dispose of the Company’s common stock to the extent that any such sales or
dispositions will result in the market value of Executive’s holdings in the
shares of the Company’s common stock being less than three times Executive’s
salary and bonus for the calendar year immediately preceding the date of any
proposed sale or disposition of the Company’s common stock.

 

8.                                      Clawback Rights.  All amounts paid to
Executive by the Company (other than Executive’s Base Salary and reimbursement
of expenses pursuant to paragraph 9 hereof) during the Employment Period and any
time thereafter and any and all stock based compensation (such as options and
equity awards) granted during the Employment Period and any time thereafter
(collectively, the “Clawback Benefits”) shall be subject to “Clawback Rights” as
follows: during the period that Executive is employed by the Company and upon
the termination or expiration of Executive’s employment and for a period of
three (3) years thereafter, if any of the following events occur, Executive
agrees to repay or surrender to the Company the Clawback Benefits if a
restatement (a “Restatement”) of any financial results from which any Clawback
Benefits to Executive shall have been determined (such restatement resulting
from material non-compliance of the Company with any financial reporting
requirement under the federal securities laws and shall not include a
restatement of financial results resulting from subsequent changes in accounting
pronouncements or  requirements which were not in effect on the date the
financial statements were originally prepared), then Executive agrees to
immediately repay or surrender upon demand by the Company any Clawback Benefits
which were determined by reference to any Company financial results which were
later restated, to the extent the Clawback Benefits amounts paid exceed the
Clawback Benefits amounts that would have been paid, based on the restatement of
the Company’s financial information  All Clawback Benefits amounts resulting
from such Restatements shall be retroactively adjusted by the Compensation
Committee (or the Board, if there is no Compensation Committee) to take into
account the restated results and if any excess portion of the Clawback Benefits
resulting from such restated results is not so repaid or surrendered by
Executive within ninety (90) days of the revised calculation being provided to
Executive by the Company following a publicly announced restatement, the Company
shall have the right to take any and all action to effectuate such adjustment.

 

The amount of Clawback Benefits to be repaid or surrendered to the Company shall
be determined by the Compensation Committee (or the Board, if there is no
Compensation Committee) and applicable law, rules and regulations.  All
determinations by the Compensation Committee (or the Board, if there is no
Compensation Committee) with respect to the Clawback Rights shall be final and
binding on the Company and Executive.  The parties acknowledge it is their
intention that the foregoing Clawback Rights as relates to Restatements conform
in all respects to the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (the “Dodd Frank Act”) and requires recovery of
all “incentive-based” compensation, pursuant to the provisions of the Dodd Frank
Act and any and all rules and regulations promulgated thereunder from time to
time in effect.  Accordingly, the terms and provisions of this Agreement shall
be deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such  rules and regulation as hereafter may be adopted and in
effect.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if any amounts subject to clawback have been
deferred pursuant to the terms of a nonqualified deferred compensation plan,
such amounts shall be forfeited under such plan, and such forfeiture shall be
considered a repayment or surrender of such amount for purposes hereof.

 

9.                                      Expenses.  Executive shall be entitled
to prompt reimbursement by the Company for all reasonable ordinary and necessary
travel, entertainment, and other expenses incurred by Executive while employed
(in accordance with the policies and procedures established by the Company for
its senior executive officers) in the performance of his duties and
responsibilities under this Agreement; provided, that Executive shall properly
account for such expenses in accordance with Company policies and procedures.

 

10.                               Other Benefits; Vacation.  During the term of
this Agreement, Executive shall be eligible to participate in incentive, stock
purchase, savings, retirement (401(k)), and welfare benefit plans, including,
without limitation, health, medical, dental, vision, life (including accidental
death and dismemberment) and disability insurance plans (collectively, “Benefit
Plans”), in substantially the same manner and at substantially the same levels
as the Company makes such opportunities available to the Company’s managerial or
salaried executive employees.  Family medical insurance coverage for Executive
is to commence March 1, 2014. During the term of this Agreement, Executive shall
be entitled to accrue, on a pro rata basis, fifteen (15) paid vacation days per
year, which if not taken will accrue and be carried forward. Vacation shall be
taken at such times as are mutually convenient to Executive and the Company and
no more than ten (10) consecutive days shall be taken at any one time without
the advance approval of the Board.

 

11.                               Termination of Employment.

 

(a)                                 Death.  If Executive dies during the
Employment Period, this Agreement and Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
to Executive or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
to Executive’s heirs, administrators or executors any earned but unpaid Base
Salary, unpaid pro rata annual or quarterly Bonuses for the current year through
the date of death,  reimbursement of any and all reasonable expenses paid or
incurred by Executive in connection with and related to the performance of his
duties and responsibilities for the Company during the period ending on the
termination date and any accrued but unused vacation time through the
termination date in accordance with Company policy.  The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions.  In addition, Executive’s
spouse and minor children shall be entitled to Medical Continuation Benefits.

 

(b)                                 Disability.  In the event that, during the
term of this Agreement Executive shall be prevented from performing his duties
and responsibilities hereunder to the full extent required by the Company by
reason of Disability (as defined below), this Agreement and Executive’s
employment with the Company shall automatically terminate and the Company shall
have no further obligations or liability to Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay Executive or his heirs,
administrators or executors any earned but unpaid Base Salary, unpaid pro rata
annual or quarterly Bonuses for the current year accrued through Executive’s
last date of employment with the Company, reimbursement of any and all
reasonable expenses paid or incurred by Executive in connection with and related
to the performance of his duties and responsibilities for the Company during the
period ending on the termination date and any accrued but unused vacation time
through the termination date in accordance with Company policy. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions through the last
date of Executive’s employment with the Company. In addition, Executive and
Executive’s spouse and minor children shall be entitled to Medical Continuation
Coverage.  For purposes of this Agreement, “Disability” shall mean a physical or
mental disability that prevents the performance by Executive, with or without
reasonable accommodation, of his duties and responsibilities hereunder for a
period of not less than an aggregate of three (3) months during any twelve (12)
consecutive months.  Notwithstanding the foregoing, the

 

5

--------------------------------------------------------------------------------


 

rights of the Executive under the equity awards described in Section 6 following
his termination of employment shall be governed by the terms of such awards.

 

(c)                                  Cause.

 

(i)                                     At any time during the Employment
Period, the Company may terminate this Agreement and Executive’s employment
hereunder for Cause. For purposes of this Agreement, “Cause” shall consist of a
termination due to the following, as specified in the written notice of
termination (and in each case following written notice a failure by Executive to
cure within thirty (30) days of such notice except as to clauses (E) or
(F) which shall not be subject to cure: (A) Executive’s failure to substantially
perform the fundamental duties and responsibilities associated with Executive’s
position, including Executive’s failure or refusal to carry out reasonable
instructions; (B) Executive’s material breach of any material written Company
policy; (C) Executive’s gross misconduct in the performance of Executive’s
duties for the Company; (D) Executive’s material breach of the terms of this
Agreement; (E) being arrested or charged with any fraudulent or felony criminal
offense or any other criminal offense which reflects adversely on the Company or
reflects conduct or character that the Board reasonably concludes is
inconsistent with continued employment; or (F) any criminal conduct that is a
“statutory disqualifying event” (as defined under federal securities laws,
rules and regulations).

 

(ii)                                  Prior to any termination for Cause,
Executive will be given five (5) business days written notice specifying the
alleged Cause event and will be entitled to appear (with counsel) before the
full Board to present information regarding his views on the Cause event, and
after such hearing, there is at least a majority vote of the full Board (other
than Executive) to terminate him for Cause.  After providing the notice in
foregoing sentence, the Board may suspend Executive with full pay and benefits
until a final determination pursuant to this Section 11(c) has been made.

 

(iii)                               Upon termination of this Agreement for
Cause, the Company shall have no further obligations or liability to Executive
or his heirs, administrators or executors with respect to compensation and
benefits thereafter, except for the obligation to pay Executive any earned but
unpaid Base Salary, reimbursement of any and all reasonable expenses paid or
incurred by Executive in connection with and related to the performance of his
duties and responsibilities for the Company during the period ending on the
termination date, and any accrued but unused vacation time through the
termination date in accordance with Company policy.  The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions.

 

(d)                                 Good Reason and Without Cause.

 

(i)                                     At any time during the term of this
Agreement, subject to the conditions set forth in Section 11(d)(ii) below,
Executive may terminate this Agreement and Executive’s employment with the
Company for “Good Reason.”  For purposes of this Agreement, “Good Reason” shall
mean any of the following actions taken by the Company or a successor
corporation or entity without Executive’s consent: (A) material reduction of
Executive’s base compensation; (B) material reduction in Executive’s title,
authority, duties or responsibilities; (C) failure or refusal of a successor to
the Company to materially assume the Company’s material obligations under this
Agreement in the event of a Change of Control; (D) relocation of Executive’s Job
Site that results in an increase in Executive’s one-way driving distance by more
than fifty (50) miles from Executive’s then-current principal residence; or
(E) any other material breach by the Company of this Agreement.

 

(ii)                                  Executive shall not be entitled to
terminate this Agreement for Good Reason unless and until he or she shall have
delivered written notice to the Company within ninety (90) days of the date upon
which the facts giving rise to Good Reason occurred of his intention to
terminate this Agreement and his employment with the Company for Good Reason,
which notice specifies in reasonable detail the circumstances claimed to provide
the basis for such termination for Good Reason, and the Company shall not

 

6

--------------------------------------------------------------------------------


 

have eliminated the circumstances constituting Good Reason within thirty (30)
days of its receipt from Executive of such written notice.

 

(iii)                               In the event that Executive terminates this
Agreement and his employment with the Company for Good Reason or the Company
terminates this Agreement and Executive’s employment with the Company without
Cause, the Company shall pay or provide to Executive (or, following his death,
to Executive’s heirs, administrators or executors) the Separation Payment
amount.  The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions. Notwithstanding anything herein to the contrary, the benefits to
Executive under this Agreement shall be reduced by the amount of any insurance
proceeds payable to Executive.

 

(iv)                              Without “Good Reason” by Executive.  At any
time during the term of this Agreement, Executive shall be entitled to terminate
this Agreement and Executive’s employment with the Company without Good Reason
by providing prior written notice of at least thirty (30) days to the Company. 
Upon termination by Executive of this Agreement or Executive’s employment with
the Company without Good Reason, the Company shall have no further obligations
or liability to Executive or his heirs, administrators or executors with respect
to compensation and benefits thereafter, except for the obligation to pay
Executive any earned but unpaid Base Salary, reimbursement of any and all
reasonable expenses paid or incurred by Executive in connection with and related
to the performance of his duties and responsibilities for the Company during the
period ending on the termination date, and any accrued but unused vacation time
through the termination date in accordance with Company policy. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.  .  Notwithstanding
the foregoing, the rights of the Executive under the equity awards described in
Section 7 following his termination of employment shall be governed by the terms
of such awards.

 

(e)                                  Change of Control.  For purposes of this
Agreement, “Change of Control” shall mean the occurrence of any one or more of
the following: (i) the accumulation (if over time, in any consecutive twelve
(12) month period), whether directly, indirectly, beneficially or of record, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) of 50.1% or more of
the shares of the outstanding common stock of the Company, whether by merger,
consolidation, sale or other transfer of shares of Company common stock (other
than a merger or consolidation where the stockholders of the Company prior to
the merger or consolidation are the holders of a majority of the voting
securities of the entity that survives such merger or consolidation), (ii) a
sale of all or substantially all of the assets of the Company or (iii) during
any period of twelve (12) consecutive months, the individuals who, at the
beginning of such period, constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the 12-month period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board; provided, however,
that the following acquisitions shall not constitute a Change of Control for the
purposes of this Agreement: (A) any acquisitions of Company common stock or
securities convertible, exercisable or exchangeable into Company common stock
directly from the Company, or (B) any acquisition of Company common stock or
securities convertible, exercisable or exchangeable into Company common stock by
any employee benefit plan (or related trust) sponsored by or maintained by the
Company.

 

(f)                                   Any termination of Executive’s employment
by the Company or by Executive (other than termination by reason of Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, provided, however,
failure to provide timely notification shall not affect the employment status of
Executive.

 

7

--------------------------------------------------------------------------------


 

12.                               Confidential Information.

 

(a)                                 Disclosure of Confidential Information.
Executive recognizes, acknowledges and agrees that he or she has had and will
continue to have access to secret and confidential information regarding the
Company, its subsidiaries and their respective businesses (“Confidential
Information”), including but not limited to, its products, methods, formulas,
software code, patents, sources of supply, customer dealings, data, know-how,
trade secrets and business plans, provided such information is not in or does
not hereafter become part of the public domain, or become known to others
through no fault of Executive.  Executive acknowledges that such information is
of great value to the Company, is the sole property of the Company, and has been
and will be acquired by him in confidence.  In consideration of the obligations
undertaken by the Company herein, Executive will not, at any time, during or
after his employment hereunder, reveal, divulge or make known to any person, any
information acquired by Executive during the course of his employment, which is
treated as confidential by the Company, and not otherwise in the public domain.
The provisions of this Section 12 shall survive the termination of Executive’s
employment hereunder for a period of three (3) years. Information will not be
deemed to be Confidential Information if: (i) the information was in Executive’s
possession or within Executive’s knowledge before the Company disclosed it to
Executive; (ii) the information was or became generally known to those who could
take economic advantage of it; (iii) Executive obtained the information from a
third party that was not known by Executive to be bound by a confidentiality
agreement or other obligation of confidentiality to the Company or any other
party with respect to such information; or (iv) Executive is required to
disclose the information pursuant to legal process (e.g. a subpoena), provided
that Executive notifies the Company promptly upon receiving or becoming aware of
such legal process.

 

(b)                                 Executive affirms that he or she will not
rely upon the protected trade secrets or confidential or proprietary information
of any prior employer(s) in providing services to the Company or its
subsidiaries.

 

(c)                                  In the event that Executive’s employment
with the Company terminates for any reason, Executive shall deliver forthwith to
the Company any and all originals and copies, including those in electronic or
digital formats, of Confidential Information; provided, however, Executive shall
be entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses,
(iii) information that he or she reasonably believes may be needed for tax
purposes and (iv) copies of plans, programs and agreements relating to his
employment, or termination thereof, with the Company.

 

13.                               Non-Competition and Non-Solicitation.

 

(a)                                 Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on Executive. Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients
primarily in and throughout the United States (the “Territory”) (to the extent
the Company comes to operate, either directly or through the engagement of a
distributor or joint or co-venturer, or sell a significant amount of its
products and services to customers located, in areas other than the United
States during the term of the Employment Period, the definition of Territory
shall be automatically expanded to cover such other areas), and that the
Territory, scope of prohibited competition, and time duration set forth in the
non-competition restrictions set forth below are reasonable and necessary to
maintain the value of the Confidential Information of, and to protect the
goodwill and other legitimate business interests of, the Company, its affiliates
and/or its clients or customers.  The provisions of this Section 13 shall
survive the termination of Executive’s employment hereunder.

 

(b)                                 Executive hereby agrees and covenants that
he or she shall not without the prior written consent of the Company, directly
or indirectly, in any capacity whatsoever, including, without

 

8

--------------------------------------------------------------------------------


 

limitation, as an employee, employer, consultant, principal, partner,
shareholder, officer, director or any other individual or representative
capacity (other than (i) as a holder of less than ten (10%) percent of the
outstanding securities of a Company whose shares are traded on any national
securities exchange or (ii) as a limited partner, passive minority interest
holder in a venture capital fund, private equity fund or similar investment
entity which holds or may hold an equity or debt position in portfolio companies
that are competitive with the Company; provided however, that Executive shall be
precluded from serving as an operating partner, general partner, manager or
governing board designee with respect to such portfolio companies), or whether
on Executive’s own behalf or on behalf of any other person or entity or
otherwise howsoever, during the Employment Period and the Separation Period and
thereafter to the extent described below, within the Territory:

 

(i)                                     Engage, own, manage, operate, control,
be employed by, consult for, participate in, or be connected in any manner with
the ownership, management, operation or control of any business in competition
with the business of the Company;

 

(ii)                                  Recruit, solicit or hire, or attempt to
recruit, solicit or hire, any employee, or independent contractor of the Company
to leave the employment (or independent contractor relationship) thereof,
whether or not any such employee or independent contractor is party to an
employment agreement, for the purpose of competing with the business of the
Company;

 

(iii)                               Attempt in any manner to solicit or accept
from any customer of the Company, with whom Executive had significant contact
during Executive’s employment by the Company (whether under this Agreement or
otherwise), business of the kind or competitive with the business done by the
Company with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or might do with the Company, or if any such
customer elects to move its business to a person other than the Company, provide
any services of the kind or competitive with the business of the Company for
such customer, or have any discussions regarding any such service with such
customer, on behalf of such other person; or

 

(iv)                              Interfere with any relationship, contractual
or otherwise, between the Company and any other party, including, without
limitation, any supplier, distributor, co-venturer or joint venturer of the
Company, for the purpose of soliciting such other party to discontinue or reduce
its business with the Company.

 

With respect to the activities described in Paragraphs (1), (2), (3) and
(4) above, the restrictions of this Section 13(b) shall continue during the
Employment Period and until one (1) year following the termination of this
Agreement or of Executive’s employment with the Company (including upon
expiration of this Agreement), whichever occurs later; provided, however, that
if this Agreement or Executive’s employment is terminated by Executive for Good
Reason or by the Company without Cause, then the restrictions of this
Section 13(b) shall terminate concurrently with the termination and shall be of
no further effect.  In the event that any provision of this Section 13 is
determined by a court to be unenforceable, such provision shall not render the
entire Section unenforceable but, to the extent possible, shall be appropriately
adjusted to render such provision enforceable.

 

14.                               Inventions.  All systems, inventions,
discoveries, apparatus, techniques, methods, know-how, formulae or improvements
made, developed or conceived by Executive during Executive’s employment by the
Company that (i) are directly relevant to the Company’s business as then
constituted, (ii) are developed as a part of the tasks and assignments that are
the duties and responsibilities of Executive, and (iii) were created using
substantially the Company’s resources, such as time, materials and space, shall
be and continue to remain the Company’s exclusive property, without any added
compensation or any reimbursement for expenses to Executive, and upon the
conception of any and every such invention, process, discovery or improvement
and without waiting to perfect or complete it, Executive promises and agrees
that Executive will immediately disclose it to the Company and to no one else
and thenceforth will treat it as the property and

 

9

--------------------------------------------------------------------------------


 

secret of the Company. Executive will also execute any instruments requested
from time to time by the Company to vest in it complete title and ownership to
such invention, discovery or improvement and will, at the request of the
Company, do such acts and execute such instruments as the Company may require,
but at the Company’s expense to obtain patents, trademarks or copyrights in the
United States and foreign countries, for such invention, discovery or
improvement and for the purpose of vesting title thereto in the Company, all
without any reimbursement for expenses (except as provided in Section 9 or
otherwise) and without any additional compensation of any kind to Executive.

 

15.                               Section 409A.

 

The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under
Section 409A.

 

To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which the
expense was incurred.

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that are subject to Section 409A upon or following a termination of
employment unless such termination constitutes a “Separation from Service”
within the meaning of Section 409A and, for purposes of any such provision of
this Agreement references to a “termination,” “termination of employment” or
like terms shall mean Separation from Service.

 

Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4) is intended to meet the “short-term deferral” rule.  Each
other payment is intended to be a payment upon an involuntary termination from
service and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii),
et. seq., to the maximum extent permitted by that regulation, with any amount
that is not exempt from Code Section 409A being subject to Code Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit.  Any portion of the Deferred Compensation
Separation Benefits in

 

10

--------------------------------------------------------------------------------


 

excess of the Section 409A Limit otherwise due to Executive on or within the six
(6) month period following Executive’s termination will accrue during such six
(6) month period and will become payable in one lump sum cash payment on the
date six (6) months and one (1) day following the date of Executive’s
termination of employment.  All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following termination but prior to the six (6) month
anniversary of Executive’s termination date, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit.

 

For purposes of this Agreement, “Section 409A Limit” will mean a sum equal
(x) to the amounts payable prior to March 15 following the year in which
Executive terminates plus (y) the lesser of two (2) times: (i) Executive’s
annualized compensation based upon the annual rate of pay paid to Executive
during the Company’s taxable year preceding the Company’s taxable year of
Executive’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.

 

16.                               Miscellaneous.

 

(a)                                 Executive acknowledges that the services to
be rendered by him under the provisions of this Agreement are of a special,
unique and extraordinary character and that it would be difficult or impossible
to replace such services.  Furthermore, the parties acknowledge that monetary
damages alone would not be an adequate remedy for any breach by Executive of
Section 12 or Section 13 of this Agreement. Accordingly, Executive agrees that
any breach by Executive of Section 12 or Section 13 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach. The
parties understand and intend that each restriction agreed to by Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.

 

(b)                                 Neither Executive nor the Company may assign
or delegate any of their rights or duties under this Agreement without the
express written consent of the other; provided, however, that the Company shall
have the right to delegate its obligation of payment of all sums due to
Executive hereunder, provided that such delegation shall not relieve the Company
of any of its obligations hereunder.

 

(c)                                  During the term of this Agreement, the
Company (i) shall indemnify and hold harmless Executive and his heirs and
representatives as, and to the extent, provided in the Company’s bylaws and
(ii) shall cover Executive under the Company’s directors’ and officers’
liability insurance on the same basis as it covers other senior executive
officers and directors of the Company.

 

(d)                                 This Agreement constitutes and embodies the
full and complete understanding and agreement of the parties with respect to
Executive’s employment by the Company, supersedes all prior understandings and
agreements, whether oral or written, between Executive and the Company, and
shall not be amended, modified or changed except by an instrument in writing
executed by the party to be charged (it being understood that, pursuant to
Section 7, Share Awards shall govern with respect to the subject matter
thereof).

 

11

--------------------------------------------------------------------------------


 

The invalidity or partial invalidity of one or more provisions of this Agreement
shall not invalidate any other provision of this Agreement. No waiver by either
party of any provision or condition to be performed shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 

(e)                                  This Agreement shall inure to the benefit
of, be binding upon and enforceable against, the parties hereto and their
respective successors, heirs, beneficiaries and permitted assigns.

 

(f)                                   The headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(g)                                  All notices, requests, demands and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered, sent by
registered or certified mail, return receipt requested, postage prepaid, or by
reputable national overnight delivery service (e.g. Federal Express) for
overnight delivery to the Company at its principal executive office or to
Executive at his address of record in the Company’s records, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof.  Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.

 

(h)                                 This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Arizona without
reference to principles of conflicts of laws and each of the parties hereto
irrevocably consents to the jurisdiction and venue of the federal and state
courts located in the County of Pima, State of Arizona.

 

(i)                                     This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one of the same instrument.
The parties hereto have executed this Agreement as of the date set forth above.

 

(j)                                    Executive represents and warrants to the
Company that he or she has the full  power and authority to enter into this
Agreement and to perform his obligations hereunder and that the execution and
delivery of this Agreement and the performance of his obligations hereunder will
not conflict with any agreement to which Executive is a party.

 

(k)                                 The Company represents and warrants to
Executive that it has the full power and authority to enter into this Agreement
and to perform its obligations hereunder and that the execution and delivery of
this Agreement and the performance of its obligations hereunder will not
conflict with any agreement to which the Company is a party.

 

[Remainder of page intentionally left blank; signature page follows.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

 

 

THE COMPANY:

 

 

 

AUDIOEYE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Paul R. Arena

 

13

--------------------------------------------------------------------------------